    Case 1:19-cv-00576 Document 32 Filed 11/27/19 Page 1 of 4 PageID #: 400



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

                Plaintiffs,

        v.                                               Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

                Defendant.

PLAINTIFFS’ RESPONSE IN OPPOSITION TO BLUESTONE COAL’S MOTION FOR
                         PROTECTIVE ORDER

        On November 26, 2019, counsel for Bluestone Coal filed a motion for protective order

(Doc. 30) seeking to avoid its obligation to timely respond to discovery requests served on

November 5, 2019. The motion should be denied because it is facially invalid and does not meet

the “good cause” standard of Rule 26(c).

        Rule 26(c) of the Federal Rules of Civil Procedure specifically provides that a motion for

protective order “must include a certification that the movant has in good faith conferred or

attempted to confer with other affected parties in an effort to resolve the dispute without court

action.” Similarly, this Court’s Local Rule 37.1 states, “Before filing any discovery motion,

including any motion for sanctions or for a protective order, counsel for each party shall make a

good faith effort to confer . . . to narrow the areas of disagreement. . . . It shall be the

responsibility of counsel for the moving party to arrange the meeting.” Bluestone’s motion for a

protective order does not contain the certification required by Fed R. Civ. P. 26(c). Moreover,
    Case 1:19-cv-00576 Document 32 Filed 11/27/19 Page 2 of 4 PageID #: 401



the undersigned Plaintiffs’ counsel represents that no such conference occurred and to the best of

his knowledge no attempt to confer was made.

       Even if the required certification had been provided, the motion should still be denied.

Rule 26(c) provides that a court may issue such an order for “good cause.” The party moving for

a protective order bears the burden of demonstrating that the “good cause” standard is met.

Webb v. Green Tree Servicing LLC, 283 F.R.D. 276, 279 (D. Md. 2012). “[T]he standard for the

issuance of a protective order is high.” Id. To meet their burden, the moving party “may not rely

upon stereotyped and conclusory statements.” Id. (quoting Baron Fin. Corp. v. Natanzon, 240

F.R.D. 200, 202 (D. Md. 2006) (internal quotations omitted)). Instead, the movant must “present

a particular and specific demonstration of fact as to why the protective order should issue.” Id.

(quoting Baron, 240 F.R.D. at 202).

       Here, the only justification provided by the movant is that there are pending motions to

dismiss and a pending motion to stay. There is no showing of “annoyance, embarrassment,

oppression, or undue burden or expense” as described in Rule 26. Plaintiffs have made their

discovery requests pursuant to a scheduling order that was agreed upon by the parties, entered by

the Court, and is currently effective. See Doc. 21. The Scheduling Order requires Plaintiffs to

disclose expert witness reports pursuant to Rule 26(a)(2) no later than February 3, 2020. Id.

Grant of Bluestone’s motion and delay of disclosure will likely prejudice Plaintiffs’ ability to

conduct discovery prior to their expert disclosure deadline. For example, if Plaintiffs take one

week to review the response to the first requests and decide to issue a second set of requests, the

responses would be due in mid-January 2020. This would leave only two to three weeks for the

development of expert reports.
    Case 1:19-cv-00576 Document 32 Filed 11/27/19 Page 3 of 4 PageID #: 402



         In conclusion, because Bluestone’s motion is facially invalid, because it has not met its

burden to establish good cause, and because a grant of the motion is likely to unfairly prejudice

Plaintiffs, the motion should be denied.



                                                     Respectfully Submitted,

                                                     /s/ Elizabeth A. Bower___________
                                                     ELIZABETH A. BOWER (WVBN 13583)
                                                     DEREK O. TEANEY (WVBN 10223)
                                                     APPALACHIAN MOUNTAIN ADVOCATES, INC.
                                                     P.O. Box 507
                                                     Lewisburg, WV 24901
                                                     Telephone: (434) 996-0802
                                                     Email: ebower@appalmad.org

                                                     J. MICHAEL BECHER (W.Va. Bar 10588)
                                                     APPALACHIAN MOUNTAIN ADVOCATES
                                                     P.O. Box. 11571
                                                     Charleston, WV 25339
                                                     304-382-4798
                                                     mbecher@appalmad.org

                                                     JAMES M. HECKER (DCBN 291740)
                                                     PUBLIC JUSTICE
                                                     1620 L Street, NW Suite 630
                                                     Washington, DC 20036
                                                     Telephone: (202) 797-8600, ext. 225
                                                     Email: jhecker@publicjustice.net

                                                     Counsel for Plaintiffs
    Case 1:19-cv-00576 Document 32 Filed 11/27/19 Page 4 of 4 PageID #: 403



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

               Plaintiffs,

       v.                                            Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

               Defendant.

                                CERTIFICATE OF SERVICE

        I, Elizabeth Bower, do hereby certify that on November 27, 2019, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to each of the following CM/ECF participants:

MICHAEL W. CAREY
S. BENJAMIN BRYANT
CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
707 Virginia Street, East, Suite 901
P.O. Box 913
Charleston, WV 25323
mwcarey@csdlawfirm.com
sbbryant@csdlawfirm.com

Counsel for Defendants

                                             /s/ Elizabeth A. Bower
                                             ELIZABETH A. BOWER (WVBN 13583)
